The facts are sufficiently stated in the opinion.
The only question argued before this court, and the one relied upon by the appellant in the district court, to defeat the right of the respondent to recover the money alleged to be due him, is that the act of the legislature under which the respondent received the appointment and performed the services is unconstitutional.
The act thus challenged reads as follows: "The sheriff of Eureka county is hereby authorized and empowered to appoint one night watchman at a salary of $75 per month, said salary to be allowed and paid in the same manner as the salaries of other county officers and employes are allowed and paid." (Stats. 1898, p. 80.)
The contention is that this act falls within the prohibition mentioned in section 20 of article IV., and is not a compliance with section 25 of the same article of the constitution. By the tenth paragraph of section 20 the legislature is prohibited from passing local or special laws "regulating county and township business;" and by section 25 "the legislature shall establish a system of county and township government, which shall be uniform throughout the state." Section 21 of the same article reads: "In all cases enumerated in the preceding section, and in all other cases where a general law can be made applicable, all laws shall be general and of uniform operation throughout the state."
During the session of the legislature of 1865 an act was passed by that body, and approved by the governor, section 9 of which authorized and empowered the sheriff of any county to appoint policemen, not exceeding two in number, in any unincorporated city, town or village. Their compensation was not to exceed $100 per month. The policemen should serve within the limits of such unincorporated city, town or village, and, in case of the appointment of more *Page 95 
than one policeman, one should serve in the day time and the other at night. Section 10 of the act provides that it shall not be put in force, or have effect, until a petition should be presented to the board of county commissioners, signed by a majority of the resident electors of the city, town or village, and requesting the appointment of such policemen, and the levying of a tax of one-fourth of one per cent, as provided for by the act. Section 11 provides that upon the presentation of such a petition it shall be the duty of the board of county commissioners to levy the tax, and notify the sheriff, in writing or otherwise, to make the appointment of one or more policemen, as provided for by the act. In the foregoing act we have a general law, which has been on our statutes for twenty-nine years. It is uniform in its operation, and the constitutional provisions were complied with when the legislature had devised one system or plan for the government of unincorporated cities, towns and villages. By it certain general powers of local government and police regulations were delegated to the resident electors of unincorporated cities, towns and villages, upon presentation of a petition to their board of county commissioners, who were elected officers and had control of the internal affairs of the county, and the power to levy taxes, and whose duty it was to carry into effect the wishes of the resident electors.
If the act of 1893, in authorizing and empowering the sheriff of Eureka county to appoint one watchman, created a county office, then the act clearly comes within the constitutional interdiction, because it is not uniform in its operation. By its terms it is confined to, and was intended for, Eureka county, and never was intended to apply to any other county in the state, and is interdicted by section 25 of article IV. of the constitution.
"No words could have been used by the legislature that could limit the operation of the act to the county of Eureka more absolutely and definitely than those employed in the act of 1898." (State v. Boyd, 19 Nev. 43;Williams v. Bidleman, 7 Nev. 68;State v. Dousman, 28 Wis. 542;Nevil v. Clifford, 63 Wis. 446, 24 N.W. 65;State v. Supervisors, 25 Wis. 346;Frye v. Partridge, 82 Ill. 273;Montgomery v. Com., 91 Pa. St. 132;State v. Riordan, 24 Wis. 486;Hallock v. Hollingshead, *Page 96 49 N. J. Law, 64, 6 A. 433; Freeholders v. Buck,49 N. J. Law, 228, 7 A. 860; State v. Mitchell,31 Ohio St. 607; State v. Hermann. 75 Mo. 346;McCarthy v. Com., 110 Pa. St. 246, 2 A. 423.)
A watchman is an officer in cities or towns, whose duty it is to watch during the night and take care of the property of the inhabitants. (Black, Law Dict.; Bouv. Law. Dict.) Webster's definition of the word "watchman" is, "one who guards the streets of a city or building by night."
The plaintiff, in testifying, said: "I have been night watchman by appointment of the sheriff of Eureka county since the 2d day of last January. Ever since that date I have acted continuously and exclusively as night watchman in the town of Eureka. I never acted as night watchman outside the town of Eureka during said time. It is my duty, as night watchman, to walk the streets of Eureka from about dark until daylight, to guard against fire, to ring the curfew hell, and perform all of the duties incident to and usually performed by a night watchman of a village." This is a sufficient statement of the evidence to show what the duties of the plaintiff were, and what they were intended to be.
The counsel for respondent contends that the position of watchman is not an officer, but an employe of the county, and he cites the case of Trainor v. Board, 50 N.W. 809. We do not think that case supports his position. All that is held in that case and the cases referred to in the opinion of the court is, officers receiving their appointments from county boards, or a city council, and removable at the will and pleasure of such boards and council, are not the holders of such offices as the courts would concern themselves about in quo warranto proceedings.
Take the case of The Attorney-General v. Cain,84 Mich. 223, 47 X. W. 484, which was an information in the nature of a quo warranto to test the right of certain parties to act as policemen of the city of Adrian. The court said: "It would seem that the number of policemen, their term of office, and their removal from office is entirely within the will of the common council of the city. They may be appointed for one day or for one year, and may be removed at any time, without cause shown, from their position by the common council. These persons — policemen and night *Page 97 
watchmen — are not mentioned in the city charter as city officers, and there is nothing in any of its provisions warranting the claim that they are to be considered as such officers. * * * We do not think the position of policemen, under these circumstances, is such an office as authorizes the attorney-general to file an information by quowarranto in this court to test the title to the position."
It was said in People v. De Mill, 15 Mich. 182, that "there are grades of position denominated `offices' which do not rise to the dignity of being entitled to the notice of the attorney-general by information." We do not understand that any of the decisions referred to deny but what policemen and watchmen in cities and towns are officers, but what they do hold is their right to hold and perform the duties of such offices cannot be inquired into by quowarranto, because such offices are not usually created by legislative acts; and, as was said by Judge Cooley, in closing the opinion in the case of Throop v. Langdon,40 Mich. 686: "But it is proper to say that it is at least doubtful whether the proceeding by information is applicable to the case of an office not created by the state itself." The legislature has, in the case under consideration, tried to create an office; but whether the respondent be an officer or an employe is immaterial, for the reason that the act under which his appointment was made, and upon which he relies for a recovery of the money alleged to be due, is local and special, being confined to Eureka county alone, and falls within the prohibition of the constitution.
It is not disputed but what the legislature has the power to increase, diminish, consolidate, or abolish certain county officers, and to regulate county and township business by general laws. If the act increasing, diminishing, consolidating, or abolishing the officers, or regulating the internal affairs, be of a general nature, although it may not be applicable to all the counties of the state by reason of the fact that the localities and objects upon which it was intended to act are distinguished from others by characteristics evincing a peculiar relation to the legislative purpose, and showing the legislation to be appropriate to some counties or localities and inappropriate to others, the counties or localities will be considered as a class by themselves as *Page 98 
respects such legislation, and legislation affecting such a class in general; but if the act increasing, diminishing, consolidating, or abolishing county officers, or regulating the internal affairs of a county, excludes from its operation counties or localities similarly situated, and in like relation to the legislative purpose, then the classification is not uniform, and is faulty as being local and special. The act under consideration falls within the rule of the latter class, and is an attempted regulation of the internal affairs of Eureka county, and all other counties similarly situated are excluded from the privileges thereof; and the respondent, claiming his appointment of night watchman under the provisions of an unconstitutional act, cannot recover in this action.
It is ordered that the judgment of the district court be reversed, and the cause remanded.
BELKNAP, J.: I concur.